United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1279
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

               Derrick Lovell Parker, also known as Darrell Parker

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: September 19, 2016
                            Filed: September 26, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, BEAM, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Derrick Parker appeals the sentence imposed by the district court1 following
Parker's admitted violations of supervised release. Parker was originally convicted

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.
of cocaine distribution and firearms charges and sentenced to 120 months in prison,
followed by a three-year term of supervised release. Parker's term of supervised
release began on July 22, 2014. In December 2015, the government filed a
superseding petition for revocation of supervised release, alleging, among other
things, that Parker violated the general and standard conditions of supervised release
relating to the unlawful use of controlled substances and submitting to periodic drug
tests. The petition alleged numerous instances wherein Parker failed to submit to
drug tests and failed several drug tests that he did submit to.

       During a January 2016 revocation and sentencing hearing, Parker admitted to
the violations and the district court found Parker guilty of violating these general and
standard conditions of supervised release. During the hearing, after Parker's counsel
argued that incarceration was not warranted, the district court interjected and noted
that Parker had unsuccessfully tried drug rehabilitation and showed up for a court
"hearing high on cocaine." Upon hearing argument from the government, the district
court set forth the specifics of the violation and the eight to fourteen-month
sentencing range. The district court stated that it "considered the factors listed in
U.S.C. 3553(a)" and imposed a fourteen-month sentence. Parker contends that the
district court procedurally erred by not adequately explaining the reasons for the
fourteen-month sentence.

       We review a district court's revocation sentence using the same standards
applied to initial sentencing decisions. United States v. Miller, 557 F.3d 910, 915-16
(8th Cir. 2009). We first review to ensure that the district court did not commit a
significant procedural error. United States v. Dace, 660 F.3d 1011, 1013 (8th Cir.
2011). We then evaluate the substantive reasonableness of the sentence under a
deferential abuse-of-discretion standard. United States v. Timberlake, 679 F.3d 1008,
1011 (8th Cir. 2012). Parker did not advance the procedural error argument before
the district court, and we therefore review it for plain error. Miller, 557 F.3d at 916.
Having reviewed the sentencing transcript, we find no plain error in the district

                                          -2-
court's consideration of the statutory factors or explanation of its sentence. The
district court announced that it had considered the factors, and the colloquy with
defense counsel indicated the district court was thinking about Parker's specific
history and characteristics. The court had detailed information regarding Parker's
history of supervision, criminal history, original offense of conviction, and the
numerous violations of supervised release conditions. See United States v. Robinson,
516 F.3d 716, 718 (8th Cir. 2008) (holding that the context for appellate review is the
entire sentencing record). Nor is Parker's within-Guidelines-range sentence
substantively unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (holding that we may apply a presumption of reasonableness to a sentence
within the Guidelines range).

      Accordingly, we affirm.
                     ______________________________




                                         -3-